Citation Nr: 1516847	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-19 855	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for multiple joint arthritis.

2.  Entitlement to service connection for rheumatoid or degenerative arthritis of both knees.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a video-conference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he was seen for complaints of left knee and left shoulder pain.  Clinical history noted with a May 1969 X-ray of the left shoulder was that the Veteran had a history of psoriasis and left shoulder pain; no significant abnormality was found.  A July 1970 report of medical history shows the Veteran denied a painful shoulder and any bone or joint deformity.  On July 1970 service separation examination the lower extremities and musculoskeletal system were normal.

Private medical records show that in January and February 2006 the Veteran reported complaints involving several joints; in February 2006 the assessment was rheumatoid arthritis.  In October 2010, it was noted he had pain in the shoulders, wrists, hands, knees and the feet.

On October 2011 VA examination, the Veteran reported his bilateral knee pain started in service; the diagnosis was rheumatoid arthritis with degenerative joint disease.  The examiner concluded it was at least as likely as not that the Veteran's bilateral knee condition was related to his bilateral knee pain in service.  He concluded that the rheumatoid arthritis was a continuum of the symptoms first described in service.  He added that the visits in service were consistent with a history of multiple joint pain unrelated to trauma with psoriasis also noted.  
On May 2012 VA examination the diagnoses were mild degenerative changes of the knees and mild degenerative changes of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disability and rheumatoid arthritis were related to service.  The examiner noted that the Veteran's service separation examination was negative for any joint pain, and that his knee arthritis was more likely related to normal wear and tear.  It was also noted that rheumatoid arthritis was not diagnosed until 2006.  The examination report noted the Veteran did not have a shoulder, hip or wrist condition.

In light of the conflicting opinions, and inadequate rationale on VA examinations further development of the record to resolve the medical questions remaining is warranted.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment, VA and non-VA, he has received for multiple joint arthritis or a bilateral knee disability, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the etiology of his arthritis and bilateral knee disability. The examiner must review the Veteran's record in conjunction with the examination.   Based on review of the record and examination of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has multiple joint arthritis and/or a bilateral knee disability (to include rheumatoid or degenerative arthritis) that is related to his service, to include the complaints of left shoulder and left knee pain therein.  

The examiner(s) must include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

